                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATI:S DISTRICT COURT                         November 06, 2019
                       FOR THE SOUTHERN ])!STRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON ])IVISION

                                                §
9520 HOMESTEAD, LLC                             §
                                                §
               Plaintiff,                       §
   v.                                           §             CASE NO. 4:19-CV-2713
                                                §
WESTCHESTER SURPLUS LINES                       §
INSURANCE COMPANY,                              §
                                                §
              Defendant.                        §

                                          ORDER

        Pending before the Court is Defendant   W~stchester   Surplus Lines Insurance Company's

Motion to Dismiss. (Instrument No.5).

                                                I.

        This case arises from an insurance coverage dispute pertaining to Plaintiffs insurance

claim policy with Defendant. (Instrument No. 1-3). In August of 2017, Hurricane Harvey

damaged Plaintiffs house and other property. ld. at 3. Plaintiff, who had a contract of insurance

with Defendant, filed a claim on its insurance policy for the property damage it sustained. !d.

Plaintiff alleges that Defendant's adjuster conducted a substandard investigation and inspection

of the property. !d. Based on the unreasonable investigation, Plaintiff contends Defendant's

report failed to include and undervalued all of the damages that were observed during the

inspection. !d. As such, Plaintiff has brought Te);:as Insurance Code violations and a breach of

contract claim against Defendant. !d.

        On June 6, 2019, Plaintiff filed its Original Petition against Defendant in state court.

(Instrument No. 1-3). Defendant removed Plaintiffs claims to federal court on July 23, 2019.

(Instrument No. 1). On July 30, 2019, Defendant filed its Motion to Dismiss. (Instrument No. 5).
Plaintiff filed its Response to Defendant's Motion to Dismiss on August 20, 2019. (Instrument

No. 13). Defendant filed its Reply in Support of its Motion to Dismiss on August 26, 2019.

(Instrument No. 14).

                                                II.
       Under Rule 8 of the Federal Rules of Civil Procedure, a pleading must contain "a short

and plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.

8(a)(2). The complaint need not contain "detailed factual allegations," but it must include "more

than an unadorned, the-defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       When a complaint does not meet the       pl1~ading   requirements of Rule 8, Rule 12(b)(6)

authorizes dismissal of a civil action for "failure to state a claim upon which relief can be

granted." Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the complaint must articulate

"the plaintiffs grounds for entitlement to relief-including factual allegations that when

assumed to be true 'raise a right to relief above the speculative level.'" Cuvillier v. Taylor, 503

F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). Stated otherwise, in order to

withstand a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570); Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011). A claim for

relief is plausible on its face "when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Iqbal, 556

U.S. at 678; Montoya v. FedEx Ground Package .5ys., Inc., 614 F.3d 145, 148 (5th Cir. 2010).

       When ruling on a 12(b)(6) motion, the Court may consider "the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which a



                                                2
court may take judicial notice." Wolcott v. Sebehus, 635 F.3d 757, 763 (5th Cir. 2011) (internal

citations and quotations omitted); see also Tellabs, Inc. v. Makar Issues & Rights, Ltd., 551 U.S.

308, 322 (2007). The Court does not resolve any disputed fact issues. Smith v. Reg'! Transit

Auth., 756 F.3d 340, 347 (5th Cir. 2014). Instead, the Court assumes all well-pleaded facts

contained in the complaint are true. Wolcott, 635 F.3d at 763. The Court will not, however

"accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions."

Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201, 210 (5th Cir. 2010) (internal

quotation omitted). Similarly, legal conclusions masquerading as factual conclusions need not be

treated as true. Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir. 1995); see also Iqbal,

556 U.S. at 678. Although all well-pleaded facts are viewed in the light most favorable to the

plaintiff, Turner, 663 F.3d at 775; Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009), the Court

"will not strain to find inferences favorable to the plaintiff." Dorsey v. Portfolio Equities, Inc.,

540 F.3d 333, 338 (5th Cir. 2008) (internal citations and quotations omitted). Therefore, to avoid

a dismissal for failure to state a claim, a plaintiff must plead specific facts. Dorsey, 540 F.3d at

338.

                                                IlL

       Plaintiff asserts causes of action for bad faith in violation of Chapter 541 of the Texas

Insurance Code, violations of Chapter 542 of the Texas Insurance Code, and breach of contract.

(Instrument No. 1-3). Defendant contends Plaintiff fails to allege facts to support its causes of

action. (Instrument No. 5).

                                                      A.

       Plaintiff alleges Defendant settled Plaintiffs property damage claim in bad faith by

assigning an adjuster to Plaintiffs claims that conducted a substandard investigation, failed to



                                                 3
include all of the damages that were observed during the inspection, and undervalued the

damages observed during the inspection. (Instrument No. 1-3 at 3). Plaintiff contends the biased

investigation resulted in an inequitable evaluation of Plaintiffs losses on the property. !d.

Defendant asserts Plaintiffs bare and conclusory assertions do not give rise to legal liability

under Chapter 541 of the Texas Insurance Code.

       To state a claim under Chapter 541, Plaintiff must show that (1) it is a "person" as

defined by Section 541.002(2) of the Texas Insurance Code; (2) Defendant is a "person" as

defined by Section 541.002(2) of the Texas Insurance Code; (3) Defendant engaged in an act or

practice that violated (a) Chapter 541, subchapter B, of the Texas Insurance Code, (b) Section

17.46 of the Texas Business and Commerce Code and Plaintiff relied on the act or practice to its

detriment, or (c) a tie-in provision of the Texa!l Insurance Code; and (4) Defendant's act or

practice was a producing cause of Plaintiffs alleged actual damages. See TEX. INS. CODE §§

541.002(2) & 541.151; Crown Life Ins. Co. v. Catteel, 22 S.W. 2d 378, 383 (Tex. 2000); Allstate

Ins. Co. v. Watson, 876 S.W. 2d 145, 147 (Tex. 1994).

       Further, courts consistently require Texas Insurance Code Claims predicated on

misrepresentation to satisfy the heightened pleading standard set out in Rule 9(b) of the Federal

Rules of Civil Procedure. See SHS Inv. v. Nationwide Mut. Ins. Co., 798 F.Supp.2d 811, 814

(S.D. Tex. 2011); Partain v. Mid-Continent Specialty Ins. Servs., Inc., 838 F.Supp.2d 547, 557

(S.D. Tex. 20 12). Pleading under Rule 9(b) requires allegations of "time, place, and contents of

the [alleged] false representations, as well as the identity of the person making the

misrepresentation and what [that person] obtained thereby." Tel-Phonic Servs., Inc. v. TBS Int '1,

Inc., 975 F.2d 1134, 1139 (5th Cir. 1992).




                                                4
       Here, Plaintiffs Complaint recites eleven alleged violations of Chapter 541 Texas

Insurance Code but does not contain any speci1'ic facts supporting these allegations. Plaintiff

does not provide any facts describing the specific misrepresentation made by Defendant, when

the misrepresentation was made, the specific policy provision or insurance claim item that was

subject to the alleged misrepresentation, and that Defendant knew the alleged misrepresentation

was false when made to Plaintiff. Thus, Plaintiff fails to identify the "who, what, when, and

where" of the alleged bad faith as required by the heighted pleading standard of Rule 9(b ).

Williams v. WMXTechs., Inc., 112 F.3d 175, 178 (5:h Cir. 1997).

       Accordingly, Defendant's Motion to Dismiss Plaintiffs bad faith claims under the Texas

Insurance Code is GRANTED.

                                                     B.

       Plaintiff also asserts violations of Chapter 542 Texas Insurance Code. Plaintiff contends

Defendant failed to pay for the its losses and did not follow the statutory time guidelines for

accepting or denying coverage.

       To prevail under the Prompt Payment Act. which is codified in Chapter 542 of the Texas

Insurance Code, the insured must establish: "1) a claim was made under an insurance policy, (2)

the insurer is liable for the claim, and (3) the insurer failed to follow one or more sections of the

prompt-payment statute with respect to the claim." Lyda Swinerton Builders, Inc. v. Oklahoma

Sur. Co., 903 F.3d 435, 450 (5th Cir. 2018).

       While Plaintiffs Complaint recites the elements of such cause of action, it lacks facts to

support the Defendant's alleged statutory violatiot1s. Plaintiff fails to identify the information he

provided Defendant, when he submitted the necessary information, the information Defendant

failed to request, and the applicable time constraints. "Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice." Ashcroft v. Iqbal, 556
                                                 5
U.S. 662, 679 (2009). Thus, Plaintiffs Complairt fails to allege facts sufficient to establish the

essential elements of a Chapter 542 claim.

       Accordingly, Defendant's Motion to       Di~:miss   Plaintiffs claim for relief under Texas

Insurance Code Chapter 542 is GRANTED.

                                                     c.
       Lastly, Plaintiff brings a breach of contn:.ct claim against Defendant. Plaintiff contends

Defendant breached the contract of insurance by wrongfully denying and underpaying his

insurance clam. (Instrument No. 1-3 at 4).

       Under Texas law, the elements of a breach of contract claim are: (1) existence of a valid

contract; (2) Plaintiff performed or tendered performance; (3) the defendant breached the

contract; and (4) the plaintiffwas damaged as a result ofthe breach. See Smith Int'l, Inc. v. Egle

Group, LLC, 490 F.3d 380, 387 (5th Cir. 2007); Winchek v. Am. Express Travel Related Servs.,

232 S.W.3d 197, 202 (Tex. App.-Houston [1st Dist.] 2007, no pet.)

       Here, Plaintiffs Complaint only states tha·: an insurance policy exists, and that Defendant

breached the policy. Plaintiff fails to identify the specific provisions in the insurance policy that

Defendant breached, and the alleged damages suffered. Plaintiffs allegations are conclusory and

are not sufficient to support the elements of a breach of contract claim. See Anderson v. J.P.

Morgan Chase, 2013 U.S. Dist. LEXIS 175093, at *11 (S.D. Tex. Dec. 11, 2013).

       Accordingly, Defendant's Motion to Di;;miss Plaintiffs breach of contract claim ts

GRANTED.




                                                 6
                                               IV.

       For the foregoing reasons, IT IS HERI:BY ORDERED that Defendant's Motion to

Dismiss is GRANTED. (Instrument No.5). Plaintiff is GRANTED leave to file an Amended

Complaint within 10 days of the date of this Order.

       The Clerk shall enter this Order and provide a copy to all parties.

       SIGNED on this   the~ ofNovemher, 2019.

                                                           VANESSA D. GILMORE
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
